Citation Nr: 0610283	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post operative lumbar laminectomy, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from July 1958 to June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In its August 2002 rating decision, the RO increased the 
veteran's evaluation for his service-connected low back 
disability from 20 percent to 40 percent effective July 31, 
2002.  The Board notes that the RO received the veteran's 
claim (VA Form 21-4138) for an increased rating on July 31, 
2002.  The RO continued the 40 percent rating in its October 
2002 rating decision.    


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence does not show that the veteran's 
service-connected post operative lumbar laminectomy is 
manifested by demonstrable deformity of a vertebral body, 
complete bony fixation of the spine, unfavorable ankylosis of 
the lumbar spine, or pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief 
under the old schedule for rating spine disabilities.   

3.  The medical evidence shows that the veteran's service-
connected post operative lumbar laminectomy is manifested by 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; however, the medical evidence does not show that his 
low back disability is manifested by unfavorable ankylosis of 
the entire thoracolumbar spine or that the veteran had any 
incapacitating episodes during any time relevant to the 
appeal period under the new schedule for rating spine 
disabilities.


CONCLUSION OF LAW

The schedular criteria for an evaluation higher than 40 
percent for service-connected post operative lumbar 
laminectomy have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5293 (2002 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	July 2005 Board Remand and Veterans Claims Assistance 
Act of 2000 

In July 2005, the Board remanded the issue of entitlement to 
an evaluation in excess of 40 percent for post operative 
lumbar laminectomy to the RO for a VA examination to 
determine the severity of the veteran's low back disability 
under the regulations in effect prior to September 2002 and 
effective September 2002 to September 2003.  The record 
reflects that the veteran underwent a VA spine examination in 
August 2005 in accordance with the requested criteria and the 
examination report is associated with the claims file.  The 
August 2005 VA examiner also confirmed her review of the 
veteran's claims folder.  Thereafter, the RO considered the 
additional medical evidence, continued the denial of the 
claim, and issued a Supplemental Statement of the Case (SSOC) 
on the issue in October 2005.  Based on the foregoing, the 
Board finds that the RO complied with the Board's July 2005 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in September 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran that the evidence 
must show that his service-connected disability has increased 
in severity in order to establish entitlement for an 
increased evaluation.  The RO also described the information 
and evidence that VA needed from the veteran and requested 
that the veteran send the information describing additional 
evidence or the evidence itself to the RO within 30 days.  
The Board also notes that the RO sent another VCAA notice 
letter in August 2005 that specifically asked the veteran to 
send to VA any evidence in his possession that pertained to 
his claim.    

During the course of the veteran's appeal, the Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  The elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Board notes that the veteran was not advised of the effective 
date element with respect to his increased rating claim in 
the September 2002 or the August 2005 VCAA letters.  
Nonetheless, there can be no possibility of any prejudice to 
the veteran because the veteran's increased rating claim is 
being denied and no effective date will be assigned for 
reasons explained in greater detail below.

Furthermore, the RO provided the veteran with a copy of the 
August 2002 and October 2002 rating decisions, the July 2003 
Statement of the Case (SOC), and the October 2005 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  The July 2003 SOC provided 
the veteran with notice of all the laws and regulations 
pertinent to his claim.  Therefore, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran VA spine examinations in August 2002 and August 2005, 
respectively.  The RO also obtained the veteran's VA 
treatment records from February 2001 to July 2002.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  




II.	Increased Evaluation for Low Back Disability 

The veteran is currently assigned a 40 disability rating for 
his service-connected low back disability under 38 C.F.R. 
§ 4.118, Diagnostic Code 5293-5292.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue as in 
this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).     

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  As the veteran filed his increased 
rating claim in July 2002, the veteran's low back disability 
has been considered under the old and amended schedules for 
rating disabilities of the spine.  

Old Schedule for Rating Disabilities of the Spine

The veteran contends that he is entitled to an evaluation 
higher than the currently assigned 40 percent for his 
service-connected low back disability.  The medical evidence 
shows that the veteran has advanced degenerative disc 
disease.    

As the maximum rating allowed under Diagnostic Codes 5292 
(limitation of motion of the lumbar spine) and 5295 
(lumbosacral strain) is 40 percent, the Board will not 
consider whether the veteran is entitled to a higher 
evaluation under those codes.  The Board does note, however, 
that the veteran's limitation of motion will be considered 
under Diagnostic Code 5285 as explained in greater detail 
below.     

In order for the veteran to be entitled to the next higher 
rating of 60 percent under Diagnostic Code 5293 for 
intervertebral disc syndrome, the medical evidence must show 
that the veteran's low back disability is manifested by 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.

The Board notes that the veteran told the August 2002 
examiner that he had three surgeries on his lower back in 
1971, 1982, and 1990, respectively.  The veteran also 
complained of "fairly constant" pain in his lower back 
radiating to his right lower extremity.  He further asserted 
that standing and moderate walking increased the pain and 
that he needed to stop occasionally to relieve the pain.  He 
also reported that he needed to use a cane and took Vicodin 
to manage the pain associated with his low back disability.  
The August 2005 examination report further reveals that the 
veteran complained that his right great toe and both of his 
feet become numb as result of radiculopathy associated with 
his low back disability.  In addition, he explained that his 
back locked up when he twisted or bended "wrong" causing 
him to be unable to straighten upright and that he was unable 
to walk more than a few yards.  

The Board notes that advanced degenerative disc disease and 
gross limitation of the lower back have been noted by 
examiners.  The medical evidence further shows that the 
veteran's reported pain has been objectively demonstrated as 
the August 2002 examiner noted that the veteran seemed to be 
in pain when walking across the room and both examiners 
(August 2002 and August 2005) noted that the veteran showed 
tenderness upon palpation of the lumbar spine.  In addition, 
history of multiple lower back surgeries and use of a walking 
aid suggests that he may experience little intermittent 
relief with respect to his low back disability.  Nonetheless, 
there is no medical evidence showing that the veteran has an 
absent ankle jerk due to his low back disability.  While the 
August 2002 VA examiner noted that the veteran had a 
diminished ankle reflex on the left side at the examination, 
the August 2005 examiner noted that the veteran demonstrated 
normal ankle jerk for both lower extremities at that time.  
In regard to sciatic neuropathy and other neurological 
findings, the August 2002 examiner wrote that the veteran's 
legs were unremarkable (except for the diminished ankle 
jerk).  The August 2005 examiner similarly noted that the 
veteran's motor system, sensory responses, and reflexes were 
essentially normal for both lower extremities.  The August 
2005 VA electrodiagnostic study results showed no evidence of 
lumbar radiculopathy.  Although the veteran told the August 
2005 examiner that he had severe muscle spasms of the lower 
back, no clinical findings of muscle spasms are of record.  
Both examiners additionally observed that the veteran had 
normal or good posture.  Based on the foregoing, the Board 
finds that the objective medical evidence does not show that 
the veteran's low back disability more closely approximates 
the criteria associated with a 60 percent rating for 
pronounced impairment under Diagnostic Code 5293.  

The record reflects that the veteran suffered fractured 
vertebrae in service and is currently diagnosed with 
residuals of lumbar laminectomy.  Under Diagnostic Code 5285 
(residuals of a fractured vertebra), the veteran is entitled 
to a 60 percent rating when the medical evidence shows no 
cord involvement with abnormal mobility requiring a neck 
brace (jury mast).  Otherwise, residuals of a fractured 
vertebra should be rated in accordance with definite limited 
motion or muscle spasm, adding a separate 10 percent for 
demonstrable deformity of vertebral body.  The Note under 
Diagnostic Code 5285 provides that under both ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  

The medical evidence does not show that the veteran's low 
back disability results in abnormal mobility requiring a neck 
brace (jury mast).  Although the August 2002 examiner wrote 
that the veteran walked "gingerly" across the room and 
reported use of a cane and the August 2005 examiner noted an 
antalgic gait, there is no evidence of record to indicate 
that the veteran has required use of a neck brace due to his 
service-connected low back disability.  Thus, a 60 percent 
rating under Diagnostic Code 5285 is not warranted.

In regard to limited motion, the medical evidence reveals 
that the veteran has demonstrated an overall severe 
limitation of motion of the lumbar spine commensurate with 
the criteria for a 40 percent rating under Diagnostic Code 
5292 (limitation of motion of the lumbar spine), the maximum 
rating available under that diagnostic code.  For example, 
the August 2002 VA examination range of motion findings were 
0 to 30 degrees with complaint of pain on flexion and 0 to 10 
degrees with complaint of pain on extension.  Right and left 
lateral flexions were 10 degrees with complaint of pain and 
rotation of 0 degrees.  After examination of the veteran's 
spine, the August 2002 VA examiner noted that the veteran 
exhibited gross limitation of motion of the lower back.  
Similarly, the August 2005 VA examiner noted that the 
veteran's demonstrated range of motion on flexion was 0 to 30 
degrees with pain throughout, extension from 0 to 20 degrees, 
left lateral flexion from 0 to 20 degrees, right lateral 
flexion from 0 to 10, left lateral rotation from 0 to 20 
degrees, and right lateral rotation from 0 to 15.  
Nonetheless, there are no findings of deformity of a 
vertebral body such that an additional 10 percent evaluation 
is warranted.  Although the veteran's representative contends 
that the medical evidence shows an asymmetric sacralization 
of the right transverse process of the last vertebra and such 
finding is, indeed, noted in the August 2005 radiological 
report, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment under Diagnostic Code 5285.  
As the sacralization described only involves the veteran's 
last vertebra, assignment of an additional 10 percent rating 
is not warranted in this case.  The Board also observes there 
have been no objective findings of muscle spasm.  Thus, the 
medical evidence does not support an increased evaluation in 
accordance with the schedular criteria outlined under 
Diagnostic Code 5285.            

In order to receive the next higher rating of 50 percent 
under Diagnostic Code 5289 (ankylosis of the lumbar spine), 
the medical evidence must show that the veteran's low back 
disability is manifested by unfavorable ankylosis of the 
lumbar spine.  Unfavorable ankylosis is defined, in pertinent 
part, as a condition in which the entire thoracolumbar spine 
is fixed in flexion or extension.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  

The medical evidence, however, does not show that the veteran 
has unfavorable ankylosis of the lumbar spine.  Although the 
August 2005 VA examiner found ankylosis of the thoracolumbar 
spine, she also noted that ankylosis only extended to part of 
the thoracolumbar spine and that the spine was in a neutral 
position, not fixed in flexion or extension.  Consequently, a 
50 percent rating under Diagnostic Code 5289 is not 
warranted.  Furthermore, the Board notes that the medical 
evidence does not show that the veteran has complete bony 
fixation (ankylosis) of the spine to warrant a higher 
evaluation under Diagnostic Code 5286.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2005).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 40 percent for the 
veteran's service-connected low back disability on a 
schedular basis under the old schedule for rating spine 
disabilities.  

The New Schedule for Rating Disabilities of the Spine

Under the new schedule for rating spine disabilities, the 
veteran's intervertebral disc syndrome (pre-operatively or 
postoperatively) is to be evaluated either under the Formula 
for Rating Intervertebral Disc Syndrome based on 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).  

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent rating is warranted 
if the total duration is at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted if the total duration is at least six weeks 
during the past 12 months.  Id.  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id.  The term 
"chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Note (1).  

The medical evidence of record does not show that a physician 
prescribed the veteran bed rest and treatment for any 
duration of time relevant to the appeal period.  Indeed, the 
August 2005 VA spine examination report notes that the 
veteran reported that he had suffered no episodes of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician in the last 12 months.  In addition, there is no 
medical evidence of record that supports any period of acute 
treatment of the veteran for incapacitating episodes relevant 
to the appeal period.  Thus, evaluation of the veteran's low 
back disability on the basis of the total duration of 
incapacitating episodes over the past 12 months would not be 
to his advantage. 

In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2005).  A 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Id.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  Lastly, the amended schedule specifically provides that 
the revised criteria include symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  

During the August 2002 VA spine examination, the veteran 
demonstrated a forward flexion of 30 degrees and combined 
range of motion of 60 degrees.  The August 2005 range of 
motion findings similarly show that the veteran demonstrated 
a forward flexion of 30 degrees with pain throughout and a 
combined range of motion of 115 degrees.  The Board notes 
that any additional functional limitation due to such factors 
as pain, weakness, fatigability and incoordination has 
already been contemplated in the 40 percent evaluation as 
those factors were considered during examination.  38 C.F.R. 
§§ 4.40, 4.45;  Deluca v. Brown, 8 Vet. App. 202, 206-07 
(1995). Therefore, the orthopedic manifestations under the 
new schedule warrant a 40 percent evaluation.  The Board 
notes that there is no clinical finding of unfavorable 
ankylosis of the entire thoracolumbar spine.  Thus, the next 
higher evaluation of 50 percent evaluation under the new 
schedule is not warranted.
  
In regard to neurological manifestations, the Board notes 
that the veteran contends that he is entitled to separate 
evaluations for urinary and bowel incontinence due to his 
service-connected low back disability.  The medical evidence, 
however, does not support his contention.  Although the 
August 2005 VA examination report notes that the veteran 
reported weekly urinary and fecal incontinence, the examiner 
indicated that the etiology of his complaints was unrelated 
to the veteran's low back disability and attributable to his 
history of benign prostatic hypertrophy (BPH).  Therefore, 
the Board finds that the veteran is not entitled to separate 
evaluations for urinary or bowel problems as it has not been 
shown to be related to his service-connected low back 
disability.  Moreover, the medical evidence does not show 
that the veteran has radiculopathy in the right lower 
extremity due to his low back disability such that a separate 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 
8620, 8720 (2005) is appropriate.  Indeed, the August 2005 VA 
examination report reveals that the electrodiagnostic study 
results show no evidence of lumbar radiculopathy.             

The Board further notes that the revised rating criteria 
provides that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3) 
(2005).  While the medical evidence shows that there are 
narrowing, marginal sclerosis spurs and vacuum phenomenon in 
the last 2 disc spaces of the lumbosacral spine, it does not 
show that that the effects in each spinal segment are 
distinct such that separate evaluations are necessary at this 
time.  

The Board further notes that an evaluation of the veteran's 
low back disability under the second method (i.e., general 
rating formula for diseases and injuries to the spine) 
outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5243 would 
result in a higher evaluation than under the first method 
(i.e., rating intervertebral disc syndrome based on 
incapacitating episodes).  Under 38 C.F.R. § 4.25, separate 
evaluations for the chronic orthopedic (40 percent) and 
neurologic manifestations (none clinically identified) 
associated with the veteran's low back disability would 
clearly result in the higher evaluation in light of the 
Board's determination that the veteran would not be entitled 
to a compensable rating on the basis of an evaluation of the 
total duration of incapacitating episodes occurring over the 
past 12 months.  As between the new and old schedule, it is 
equally advantageous to evaluate the veteran's low back 
disability under the old or new schedule as he is only 
entitled to the currently assigned 40 percent evaluation 
under both schedules.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than 40 percent for the veteran's 
service-connected low back disability on a schedular basis 
under the new schedule for rating spine disabilities.  

The Board notes that the August 2002 VA examiner noted that 
the veteran had a mid-line surgical scar on his lower back; 
however, no compensable residuals were identified.  
Furthermore, the record reflects that the veteran has not 
complained of pain associated with his scar.  Rather, his 
complaints have been limited to functional impairment due to 
pain and limitation of motion.  Therefore, the Board finds 
that there is no medical evidence to support a compensable 
evaluation for his scar under the old and amended schedules 
for rating skin disabilities.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2005).  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 40 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2005) is 
not warranted.







ORDER

Entitlement to an increased evaluation for service-connected 
post operative lumbar laminectomy, currently evaluated as 40 
percent disabling, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


